Name: Commission Regulation (EEC) No 1561/92 of 18 June 1992 amending Regulation (EEC) No 1658/91 establishing arrangements for retrospective Community surveillance in respect of imports of Atlantic salmon
 Type: Regulation
 Subject Matter: trade;  fisheries
 Date Published: nan

 No L 165/14 Official Journal of the European Communities 19. 6. 92 COMMISSION REGULATION (EEC) No 1561/92 of 18 June 1992 amending Regulation (EEC) No 1658/91 establishing arrangements for retrospective Community surveillance in respect of imports of Atlantic salmon taken to forestall any further deterioration in the market, the period of validity of the surveillance arrangements introduced by Regulation (EEC) No 1658/91 should be extended for six months, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3687/91 of 28 November 1991 on the common organization of the market in fishery products ('), and in particular Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1658/91 (2), as amended by Regulation (EEC) No 3629/91 (3), intro ­ duced arrangements applicable to 30 June 1992 for retro ­ spective Community surveillance of Atlantic salmon imports ; Whereas because of serious disturbance of the Com ­ munity market for salmon the Commission has, by Regu ­ lation (EEC) No 3270/91 (4), as last amended by Regula ­ tion (EEC) No 992/92 (% made Atlantic salmon imports subject to observance of a minimum price ; Whereas so that proper monitoring of the trend of Atlantic salmon imports can be continued and action HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 3 of Regulation (EEC) No 1658/91 is replaced by the following : ' It shall apply until 31 December 1992'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 354, 23. 12. 1991 , p. 1 . P) OJ No L 151 , 15. 6 . 1991 , p. 51 . 0 OJ No L 344, 14. 12. 1991 , p . 38 . (4) OJ No L 308, 9 . 11 . 1991 , p. 34. 0 OJ No L 105, 23. 4. 1992, p. 14.